TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00010-CR
NO. 03-04-00011-CR

NO. 03-04-00012-CR



Daniel Williams, Appellant

v.


The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 3031132, 2032066 & 2032067, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in these companion cases was originally due to be filed on April
1, 2004.  A portion of the record was filed on April 30, but the remainder of the record has not been
received.  The court reporter responsible for preparing the missing portion of the record previously
informed the Court that the record would be completed and filed by June 14, 2004.  The reporter did
not respond to the Court's overdue notice.


The court reporter for the 331st District Court, Ms. Cathy Mata, is ordered to file the
remainder of the reporter's record no later than July 30, 2004.  No further extension of time will be
granted.  See Tex. R. App. P. 37.3(a)(2).
It is ordered July 19, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish